Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    06-NOV-2020
                                                    01:09 PM
                                                    Dkt. 35 ODDP




                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  ISAIAH W. MCCOY, Petitioner,

                               vs.

THE HONORABLE TODD W. EDDDINS, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                               and

         STATE OF HAWAI#I and FRANCIS SEQUEIRA, Warden,
        O#ahu Community Correctional Center, Respondent.


                       ORIGINAL PROCEEDING
                    (CR. NO. 1CPC-XX-XXXXXXX)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
    AND SECOND AMENDMENT TO PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Kuriyama, assigned by reason of vacancy)

          Upon consideration of petitioner Isaiah W. McCoy’s

petition for writ of habeas corpus, filed on October 29, 2020,

the amendments, and the record, it cannot be said that the

respondent judge committed a flagrant and manifest abuse of

discretion in revoking bail under the specific facts and

circumstances of this case, or that petitioner is entitled to the
requested extraordinary relief from this court.      See, e.g., HRS

§§ 804-3(b) and 807-7.3; Oili v. Chang, 57 Haw. 411, 412, 557
P.2d 787, 788 (1976).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus and the second amendment to the petition for writ

of habeas corpus are denied.

          DATED: Honolulu, Hawai#i, November 6, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Christine E. Kuriyama




                                 2